department of the treasury internal_revenue_service washington d c mar -t e ie ath o- tax_exempt_and_government_entities_division u i l sinr i aaa rii itt kakkrerierheeeeeererer hakkar rerereereere legend taxpayer a harker aererakreeeeer ira x - rkkkekererereeeere company p amount d amount e amount f company m kikakkhekahekekererrite kkk reekeererereer kirk erekereeakeekee rekkrkearkrererreeeeee kukkkkkererkekkakker dear krrekkekkiakarekekee this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintains an individual_retirement_arrangement ira x with company p taxpayer a states that on date he requested a distribution from ira x in the amount of amount d taxpayer a further states that on august he requested another distribution from ira x in the amount of sentevennvnttonnanes in a letter dated date to company m taxpayer a’s amount e financial advisor taxpayer a enclosed a check in the amount of amount f the sum of amount d and amount e and directed that company m reinvest these funds within the 60-day rollover period taxpayer a submitted a copy of the check dated date in the amount of amount d which is made payable to company p the note on the check indicates that the amount represents a reinvestment of the august and date distributions and includes the ira x account number into which the check proceeds should be deposited taxpayer a mailed the check and gave instructions to company m to reinvest the proceeds into ira x within the 60-day rollover period for the two distributions from ira x taxpayer a however failed to include company m’s suite number in the address and taxpayer a states that he received the returned letter on or about date upon receipt of the letter taxpayer a states that on date he again attempted to mail a check to company p in the amount of amount f but forgot to endorse the check company p returned the check to him under a letter dated date in an effort to complete the rollover taxpayer a on date wired amount f to ira x documentation submitted by taxpayer a with this request shows that a transfer in the amount of amount f was made to ira x on date the errors committed in mailing the check to company p resulted in amount f not being rolled over within the 60-day rollover period based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d and amount e from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or etthentesesnseeewes dollar_figure - ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur - after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case shows that taxpayer a received a distribution from ira x on date and date in the amount of amount d and amount e respectively documentation submitted by taxpayer a also shows that within the 60-day rollover period he demonstrated his intent to complete a rollover as indicated in his date letter to company m in which he included a check in the amount of amount f the sum of amount d and amount e gave specific instructions to company m to reinvest amount f within the 60-day rollover period and provided the ira x account number into which the proceeds should be deposited even though amount f was not redeposited into ira x within the 60-day rollover period because of errors committed in mailing the check to company m taxpayer a’s letter of september seevieaneattatenats to company m demonstrates his intent to preserve amount f as part of his retirement savings therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d and amount e from ira x documentation submitted by taxpayer a shows that on date amount f the sum of amount d and amount e was transferred to ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount f will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this ruling assumes that ira x satisfies the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact fhrekerrrtrerereerers fte d-ra't2 ‘sincerely yours signed joyce b flo joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
